AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet I




                                           United States District Court
                                                        District of Massachusetts
              UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                    V,


                            JAIRO FLORES                                           Case Number: 1:           18 CR 10253        -   1     -   IT
                                                                                   USM Number:             00971-138

                                                                                     Sabrina E. Bonanno, Richard J. Sweeney
                                                                                   Defendant's Attomey
THE DEFENDANT:

0 pleaded guilty to count(s)             1 and 2

• pleaded nolo contendere to count(s)
   which was accepted by the court.
• was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                          Offense Ended            Count
18U.S.C. §§ 2252A(a)             Receipt of Child Pornography                                                     12/26/16               1
 (2)(A) &(b)(l)
18U.S.C. §§ 2252A{a)             Possession of Child Pornography                                                 03/20/18
 (5)(B)& (b)(2)


       The defendant is sentenced as provided in pages 2 through                           of this Judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• The defendant has beenfound not guiltyon count(s)
• Count(s)                                              •   is     •   are dismissed on the motion of the United States.

         It is ordered thatthedefendant mustnotify theUnitedStates attomey for thisdistrict within 30 days of anychange of name, residence,
ormailing address until all fines, restitution, costs, and special assessments imposed bythis judgment are fufiypaid. Ifordered topay restitution,
the defendant mustnotify the courtand UnitedStates attorney of material changes in economic circumstances.
                                                                           10/7/2019
                                                                          Date of Imposition of Judgment




                                                                          Signature of Judge

                                                                                   The Honorable Indira Talwani
                                                                                    U.S. District Judge
                                                                          Name and Title of Judge




                                                                          Date
                                                                                 /of '}/zo (3
AO 24SB (Rev. 11/16) Judgmentin Iriminal Case
                     Sheet 2 — Imp]irisonment

                                                                                                         Judgment—Page          of
 DEFENDANT: JAIRO FUORES
 CASE NUMBER: 1:18 CR 10253                             - 1      - IT


                                                                 IMPRISONMENT

            The defendant is hereli;y committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:         60 month(s )




     0      The courtmakes the following recommendations to theBureau of Prisons:

  The Courtmakes a judicial recommendation that the defendant be designated to an institution commensurate with security
  where the defendantcan participate insex offender treatmentand as dose to Boston, MA as possible.

    0       Thedefendant is remauded to the custody of the United States Marshal.

    •       The defendant shall surrender to the United States Marshal for this district:

            •   at                                  •     a.m.     •    p.m.    on
            •   as notified by the   United States Marshal.


    O The defendant shall supender for service ofsentence at the institution designated bythe Bureau ofPrisons:
            •   before 2 p.m. on
            •   as notified by the UnitedStates Marshal.
         •      as notified by the Probationor Pretrial Services Office.



                                                                        RETURN

I have executed this judgment        as follows:




            Defendant delivered o:i                                                          to


                                                        , with a certified copy of this judgment.



                                                                                                       UNFIIED STATES MARSHAL




                                                                               By
                                                                                                    DEPUTY UNITED STATES MARSHAL
AO 245B(Rev. 11/16) Judgmentin a Criminal Case
                       Sheet 3 — Supervised Release
                                                                                                       Judgment—^Page   3     of       8
DEFENDANT: JAIRO FL ORES
CASE NUMBER: 1: 18 CR 10253                           1     - IT
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:                         5   year(s)




                                                      MANDATORY CONDITIONS

        You must not commit another federal, state or local crime.
        You must not unlawfully possess a controlled substance.
        You must refrain from an y unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at leasi two periodic drug tests thereafter, as determined by the court.
               ^ The above drug testing condition is suspended, based on the court's determinationthat you
                  pose a low risk of future substance abuse, (check ifapplicable)
         0 You must cooperate In the collectionof DNA as directedby the probationofficer, (check ifapplicable)
         ^ You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, etseq.) as
            directedby the probs tion officer, the Bureauof Prisons,or any state sex offenderregistration agency in the locationwhereyou
            reside, work, are a st jdent, or were convicted of a qualifying offense, (check ifapplicable)
         • You must participate in an approved program for domestic violence, (check ifapplicable)


You must comply with the staijdard conditions that have been adopted bythis court as well aswith anyother conditions onthe attached
page.
AO 245B (Rev. 11/16)    Judgment in a Criminal Case
                        Sheet 3A—[ Supervised Release
                                                                                                  Judgment—^Page             of
DEFENDANT:             JAIRO FLORES
CASE NUMBER:                1: 1$ CR 10253              - 1    -IT

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised reh ase,you must comply withthe following standard conditions of supervision. Theseconditions are imposed
because they establish the basic expectations foryour behavior whileon supervision and identify the minimum toolsneeded by probation
officersto keep informed, report to the court about, and bringaboutimprovements in your conduct and condition.
I.    You must report to the piobation office inthe federal judicial district where you are authorized toreside within 72hours ofyour
      release from imprisonme it, unless the probation officer instructs you to report toa different probation office orwithin a different time
      frame.
2.    After initially reporting t) the probation office, you will receive instructions from the court or the probation officer about how and
                                  [the probation officer, and you must report to the probation officer as instructed.
3.                                leave thefederal judicial district where you areauthorized to reside without first getting permission from the
      court or the probation officer.
4.    Youmustanswer truthfu .lythe questions asked by yourprobation officer.
5.    You must live at a place approved bythe probation officer. Ifyou plan to change where you live oranything about your living
                             ; people you livewith), you must notify theprobation officer at least 10daysbefore the change. If notifying
                             dvance is notpossible dueto unanticipated circumstances, youmust notify theprobation officer within 72
      hours of becoming aware of a change or expected change.
      You must allow the proration officer to visit you atany time atyour home orelsewhere, and you must permit the probation officer to
      take any items prohibitea bytheconditions of your supervision that heor she observes inplain view.
7.    You must work full time (atleast 30 hours perweek) at a lawful type of emplojrment, unless theprobation officer excuses you from
      doing so. Ifyou donotnave full-time employment you must tryto find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such asyour position oryour job
      responsibilities), you must notify theprobation officer at least 10days before thechange. If notifying theprobation officer at least 10
      days in advance is notpossible dueto unanticipated circumstances, you must notify theprobation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must notcommunicate or interact with someone you know is engaged incriminal activity. If you know someone has been
      convicted ofa felony, yc u must not knowingly communicate orinteract with that person without first getting the permission ofthe
      probation officer.
9.    Ifyou are arrested or qusstioned bya law enforcement officer, you must notify theprobation officer within 72hours.
10.   You must not own, poss ;ss, orhave access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, orwas modifii :dfor, the specific purpose of causing bodily injury or death toanother person such asnunchakus ortasers).
11.   You must notactor male anyagreement with a lawenforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   Ifthe probation officer cetermines that you pose a risk toanother person (including anorganization), the probation officer may
      require you to notify the person aboutthe risk and you must comply with that instruction. The probation officer maycontact the
      person and confirm that you have notified the person about the risk.
13. You must follow the ins xuctions of the probation officer related to the conditions ofsupervision.



U.S. Probation Office             Use Only
AU.S. probation officer has nstructed me onthe conditions specified bythe court and has provided me with a written copy ofthis
judgment containing these conditions. Forfurther information regarding these conditions, see Overview ofProbation andSupervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                       Date
AO 245B(Rcv. 11/16)   Judgmentin a CriminalCase
                      Sheet 3D —{Supervised Release
                                                                                                  Judgment—^Page
DEFENDANT: JAIRO FLORES       3                                                                                          of


CASE NUMBER: 1- 18 CR 10253 - 1                           -IT


                                         SPECIAL CONDITIONS OF SUPERVISION
   1. You must participate ir a mental health treatmentprogram as directed bythe Probation Office.
   2. You must pay the balance of any restitution ordered according to a court-ordered repayment schedule.
   3. You are prohibited from incurring new creditcharges or opening additional linesof creditwithout the approval of the
   Probation Office while any financial obligations remain outstanding.

   4. You must provide the Probation Office access to any requested financial information, which may be shared with the
   Financial Litigation Unit cf the U.S. Attorney's Office, while any restitution amounts remain outstanding.
   5. Pursuant to the Adam         Walsh Child Protection and Safety Act of 2006, you shall register as a sex offender not later than
   3 business days from release. You will keep the registration current, in each jurisdiction where you reside, are employed or
   are a student. You must, not later than 3 business days after each change in name, residence, employment, or student
   status, appear in person In at least one jurisdiction inwhich you are registered and inform that jurisdiction of all changes in
   the information. Failure to do so may not only be a violation ofthis condition but also a newfederal offense punishable by
   up to 10 years' imprisonment. In addition, you must read and sign the Offender Notice and Acknowledgment of Duty to
   Register as a Sex Offender per the Adam Walsh Child Protection and Safety Act of 2006 form.
   6. You must participate     m   a sexual specific evaluation or sex offender specific treatment, conducted by a sex offender
   treatment provider, as directed and approved by the Probation Office. The treatment provider shall be trained and
   experienced in the treatm ent of sexual deviancy, and follow the guideline practices established by the Associationfor the
   Treatment of Sexual Abt sers        (ATSA). The sexual specific evaluation may include psychological and physiological testing
   which may include polyg aph testing and the Visual Reaction Time Assessment (e.g. ABEL screen). You must disclose all
   previous sex offender or mental health evaluations to the treatment provider.

   7. You must submit to pe riodic polygraph testing as a means to ensure that you are in compliance with the requirements of
   your supervision or treatment program. When submitting to a polygraph exam, you do not waive your Fifth Amendment
   rights, and yourexercise of such rightswill not give rise to a violation proceeding. The results of the polygraph
   examinations may not be used as evidence in court to prove that a violation of community supervision has occurred, but
   may be considered in a hearing to modify release conditions and/or could initiate a separate investigation.

   8. You must allow the installation of computerintemet monitoring software on approved internet-capable devices, but may
   still use a computerfor vfork purposes that has been previously approved by the Probation Office. The program(s) used
   will be designed to identify, forthe Probation Office, the viewing, downloading, uploading, transmitting, or otherwiseusing
   any images or content o a sexual or otherwise inappropriate nature. You must not attempt to remove or otherwise defeat
   such systems, and must allow the Probation Office to examine such computer and receive data from it at any reasonable
   time

   9. You must advise anyone using the monitored internet-capable devices that those devices are being monitored bythe
   Probation Office.

   10. You must not possess or use any computer or internet-capable device without priorapproval from the Probation Office.
   Any such device should not be used to knowinglyaccess or view sexually explicit materials as defined in 18 U.S.C. §2256
   (2)(A).

   11. You must disclose a      I account information relative to internet access, social networking, and email, including user
   names and passwords, o the Probation Office. You must also, ifrequested, provide a list of all software/hardware on your
   computer, as well as tel^ phone, cable, or intemet service provider billing records and any other information deemed
   necessary by the Probajion Office to monitor your computer usage.
   12. You must provide the probation officerwith access to any requested financial information for purposes of monitoring
   compliance with the imposed computer access/monitoring conditions, including, but not limited to, credit card bills,
   telephone bills, and cab e/satellite television bills.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                       Sheet 3B —[ Supervised Release
                                                                                                Judgment—^Page        of
DEFENDANT JAIRO FLORES
CASE NUMBER:  1: li CR                     10253        - 1   IT


                                      ADDITIONAL SUPERVISED RELEASE TERMS
 SPECIAL CONDITIONS OF SUPERVISION CONTINUED:

 13. You must not knowing y have direct contact, or contact through a 3rd party, with children under the age of 18, unless
 previously approved by th 5 Probation Office, or in the presence of a responsible adult who has been approved by the
 Probation Office, and whc is aware of the nature of your background and current offense.

 14. You must not knowinglly have any contact with victim(s) here without prior approval of the Probation Office. This
 includes letters, communi :ation devices, audio or visual devices, visits, social networking sites, or third parties not covered
 by any other condition.

 15. You must consent to        third party disclosure to any employeror potential employerconcerning any computer-related
 restrictions that are impo j ed upon you, unless excused bythe probation officer. You are prohibited from beingemployed in
 any capacity that may cau se you to come in direct contact with children, except under circumstances approved in advance
 by the supervising probat on officer. In addition, you must not participate in any volunteeractivity that may cause you to
 come into direct contact v/ith      children, except under circumstances approved in advance by the probation officer. Contact is
 defined as any transactio 1 occurringface to face, over the telephone, via mail, over the internet, and any third party
 communication.

 16. Priorto accepting any form of employment, you must seek the approval ofthe Probation Office, in order to allow the
 Probation Office the opportunity to assess the level of risk to the community you may pose if employed in a particular
 capacity.

 17. You shall be required to contribute to the costs of evaluation, treatment, programming, and/or monitoring (see Special
 Condition # 1,6, &8), ba^sed onthe ability to pay oravailability ofthird-party payment
AO 245B (Rev. 11/16) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                          Judgment — Page
 DEFENDANT: JAIROFLORES
 CASE NUMBER:              1= 18 CR 10253             - 1         - IT
                                              CRIMINAL MONETARY PENALTIES

      The defendant must paythetotal criminal monetary penalties under theschedule of payments onSheet 6.

                       Assessment                 JVTA Assessment*                                              Restitution
TOTALS             $ 200.00



 0 The determination ofrestitution is deferred until                          An Amended Judgment in a Criminal Case(A0245C) will be entered
      after such detennination.


•     The defendant must make restitution (including community restitution) to the following payees inthe amount listed below.
      Ifthe defendant makes apartial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      thepriority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is, paid.

Name of Payee                                                          Total Loss**             Restitution Ordered           Priority or Percentage




 TOTALS                                                                                  0.00     $




•     Restitution amount ordei^ed pursuant to plea agreement S
•     The defendant must pay interest onrestitution and a fine ofmore than $2,500, unless the restitution or fine is paid infull before the
      fifteenth dayafter thedate of thejudgment, pursuant to 18U.S.C. § 3612(f). Allof thepayment options on Sheet 6 may be subject
       to penalties for delinquencyand default, pursuant to 18 U.S.C. § 3612(g).

Q     The court detennined that the defendant does not have the ability to pay interest and it isordered that:
      0    the interest requirement is waived forthe          •       fine   Q restitution.
       •   the interest requirement for the       •    fine       •     restitution is modified as follows:

♦ Justice for Victims of Trafficking Act of 2015, Pub.L. No. 114-22.
** Findings for the total amount of lossesare required under Chapters 109A, 110, llOA, and 113Aof Title 18for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments

                                                                                                               Judgment—Page               of

 DEFENDANT:            JAIRO FLORES
 CASE NUMBER:               1: 18 CR 10253              - 1      - IT


                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     0     Lump sumpayment oTS           200.00               due immediately, balance due

             •     not later than                                    ,or
             •     in accordance writh •      C,    •     D,    •     E, or     •   F below; or

 B     •     Paymentto begin immediately(may be combinedwith                  DC,         • D, or      • F below); or

 C     •     Payment in equal                        (e.g., weekly, monthly, quarterly)installments of $                             over a period of
                            (e.g.. numths oryears), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D     •     Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                            (e.g., m mths oryears), to commence                       (e.g., 30 or 60days) after release from imprisonmentto a
             term of supervision;   Dr



 E     •     Payment during the term of supervised release will conunence within              (e.g., 30or 60days) afterrelease from
             imprisonment. The courtwill set the payment planbasedon an assessment of the defendant's ability to payat thattime; or
 F     •      Special instructions egarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receivecredit for all payments previously made towardany criminalmonetarypenalties imposed.



 •     Joint and Several

       Defendant and Co-Defe|iidant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
       and corresponding paye , if appropriate.




 •     The defendant shall pa) the cost of prosecution.

 •     The defendant shall pay the following court cost(s):

 23 The defendant shall foJfeit the defendant's interest in the following propertyto the United States:
                                     ;'s Preliminary
           as set forth in the ocourt's                 Order of Forfeiture [49].

 Payments shall be applied ir the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fineprincipal, (5) fine
 interest, (6) communityrestitution,(7) JVTA assessment, (8) penalties, and (9) costs, includingcost of prosecution and court costs.
